SCHULTZ, J.
(dissenting)
I dissent from the majority opinion. I would resolve this appeal by holding that the trial court has subject matter jurisdiction. The majority opinion and district court decided only whether there was any basis for jurisdiction under Public Law 280 (codified at 25 U.S.C. § 1322 (1982)). I believe that jurisdiction exists in this case without relying on the grant of authority under Public Law 280.
The modern view is that, even on reservations, state laws may be applied unless such application would interfere with reservation self-government or would impair a right granted or reserved by federal law. Three Affiliated Tribes v. Wold Engineering, 467 U.S. 138, 147, 104 S.Ct. 2267, 2273-4, 81 L.Ed.2d 113, 121, (1984); White Mountain Apache Tribe v. Bracker, 448 U.S. 136, 142-43, 100 S.Ct. 2578, 2582-83, 65 L.Ed.2d 665, 672 (1980); Williams v. Lee, 358 U.S. 217, 220, 79 S.Ct. 269, 271, 3 L.Ed.2d 251, 254, (1959).
We first examine preemption. There is no federal law which would preempt exercise of jurisdiction by Iowa over this action. In fact, federal law obligates Iowa to go after persons obligated to support recipients of public aid. 42 U.S.C. 602(a)(26)(A) (Supp III 1985). The issue that remains then, is whether Iowa’s assertions of jurisdiction would infringe on the tribal right to self-government.
The precise issue before the court was addressed by the New Mexico Supreme Court in State Ex rel. Dept. of Human Services v. Jojola, 99 N.M. 500, 660 P.2d 590 (1983), cert. denied 464 U.S. 803, 104 S.Ct. 49, 78 L.Ed.2d 69 (1983). In Jojola, the mother, father, and child were members of the same Indian tribe and lived on the same reservation. The mother began to receive public assistance and the State agency filed an action in state court to compel the father to pay support and reimburse the state for the public assistance already paid out. The New Mexico court concluded that the state district court had subject matter jurisdiction as the action involved a non-Indian, the State agency, and that the action arose outside of the reservation when the mother applied for public assistance and assigned her support rights to the state agency. Jojola, 660 P.2d at 593.
The instant case also involves a non-Indian, the state of Iowa, and a claim which arose off the reservation when the mother applied for and received welfare benefits and assigned her support claim to the state. State court jurisdiction of this matter would not infringe on the right of tribal self-government and should be allowed.
Even applying Public Law 280 I come to a different conclusion than the majority. I fail to see how the collection of assigned child support regulates tribal indians or amounts to a form of taxation.
I would reverse the trial court’s holding that it did not have subject matter jurisdiction to hear this case.
HARRIS and LARSON, JJ., join this dissent.